Citation Nr: 1307698	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include a ganglion cyst.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of ganglion cyst removal, right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in March 2005.  

In March 2007, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal initially included a claim of service connection for allergic rhinitis; however, service connection for allergic rhinitis was established in December 2012, which is considered a full grant of the benefit sought with respect to that issue.  As such, that issue is no longer on appeal.  

In September 2007, the Board remanded this appeal for additional development.  All requested development has been conducted and the appeal has been returned to the Board for adjudication.  

For reasons discussed below, the issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's service-connected residuals of ganglion cyst removal, right wrist, is manifested by complaints of discomfort and pain throughout the appeal, with evidence of limited, painful motion in palmar flexion and dorsiflexion to no less than 60 degrees, including as due to pain and after repetition.  The Veteran's right wrist muscle strength is intact and additional functional limitation due to pain and other symptoms is not shown to any significant degree.  

2.  The preponderance of the evidence reflects that the Veteran has a scar on her right wrist that is associated with her service-connected residuals of ganglion cyst removal, right wrist.  The scar measures no more than 1.6 square cm (.24800 square inches) and is described as superficial.  There is no evidence that the right wrist scar covers an area of 144 square inches or greater, is unstable, or is painful on examination.  Nor is there evidence that the scar is deep, causes limited motion, or covers an area exceeding six square inches or more.  There is also no evidence that the scars result in any limitation of motion or function in the right wrist.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in excess of 10 percent for service-connected residuals of ganglion cyst removal, right wrist, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2012).

2.  The schedular criteria for a noncompensable (zero percent) disability rating for the scar associated with service-connected residuals of ganglion cyst removal, right wrist, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7802 (in effect prior to December 2008) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the increased rating claim on appeal, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

Review of the record reveals that, in February 2004, the RO sent the Veteran a letter that fully addressed all required notice elements and was sent prior to the initial AOJ decision that granted service connection for residuals of right wrist ganglion cyst.  The letter informed the Veteran of what evidence was required to substantiate her service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.   In this regard, the Board also notes that the RO also sent the Veteran letters in April 2006 and November 2007 that informed her of how disability ratings and effective dates are assigned.  As such, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of her initial rating claim on appeal.  The RO has obtained the Veteran's service treatment records, as well as all relevant evidence identified by the Veteran and the record, including post-service treatment records from VA and the Social Security Administration dated from 2004 to 2012.  In this regard, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Board finds significant that neither the Veteran nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was also afforded VA examinations in January 2005 and October 2011 in conjunction with the claim on appeal.  Neither the Veteran nor her representative have alleged that the examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate in order to evaluate the Veteran's service-connected right wrist disability as they include an interview with the Veteran, a review of the record, and a full clinical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  Additionally, the Veteran was given an opportunity to set forth her contentions at the hearing before the undersigned in March 2007.  

Based on the foregoing, it is the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim on appeal.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her increased rating claim.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service connection for residuals of ganglion cyst removal, right wrist, was established in February 2005, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, effective December 2003.  

The Veteran disagreed with the initial rating assigned to her service-connected right wrist disability, which is the basis of the current appeal.  

In December 2012, the RO increased the Veteran's disability rating to 10 percent, effective December 2003.  The Veteran was advised of the grant of the higher rating in a letter and SSOC issued by the RO in December 2012 but she did not withdraw her increased rating claim.  As such, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board will proceed to determine whether the evidence supports the grant of an initial disability rating higher than 10 percent for the Veteran's service-connected residual right wrist disability.  

At the outset, the Board notes that the Veteran is right-handed and, thus, her service-connected residual right wrist disability affects her major extremity.  Under DC 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist on the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  

The pertinent evidence of record includes VA treatment records dated from 2004 to 2012, VA examination reports dated January 2005 and October 2011, and the lay evidence submitted by the Veteran in support of her claim, including written statements and her hearing testimony.  

The pertinent evidence of record reflects that the Veteran's service-connected residual right wrist disability is manifested by subjective complaints of tenderness and discomfort in the right hand, which has gotten worse over the years.  The Veteran testified that she is unable to hold things in her hand and drops things because of her service-connected disability.  She also testified that she has missed about six months of work due to her right wrist disability.  See March 2007 hearing transcript.  

At the January 2005 VA examination, the Veteran reported that she did not experience pain in her right wrist on a good day but she reported having flare-ups of pain that occur twice a month and are manifested by pain that reaches an eight on a scale of one to ten.  The Veteran was not sure of what precipitated the flare-ups but she stated that they are relieved by rest.  The Veteran reported that she also drops things and experiences weakness in her right wrist, as well as numbness and tingling in her fingers.  

Objective examination revealed a well-healed cicatrix over the dorsum of the right wrist that measured approximately three centimeters (cm) long.  The Veteran was able to demonstrate full range of motion in flexion, extension, supination, and pronation to 80 degrees, and there were no complaints of pain.  The Veteran's strength was normal (5/5) to resisted flexion and extension.  Tinel's sign was positive and there was evidence of carpal compression.  X-rays of the right wrist were normal.  The diagnosis was right wrist ganglion cyst removal and carpal tunnel syndrome.  The January 2005 VA examiner stated that the Veteran has no problems in regard to the right wrist ganglion cyst removal, noting the Veteran's full strength and full range of motion in the wrist.  The examiner stated, however, that the Veteran does have carpal tunnel syndrome, which is less likely as not related to her service-connected claim.  The January 2005 VA examiner ultimately stated that the resection of ganglion cyst of the right wrist was resolved with no residuals.  

At the October 2011 VA examination, the Veteran complained of pain and weakness in her wrists, as well as numbness in her fingers, and she reported that she drops things easily.  The Veteran also denied having any flare-ups that impact the function of the right wrist.  Objective examination revealed the Veteran was able to demonstrate full palmar flexion to 70 degrees with objective evidence of pain and dorsiflexion to 60 degrees with objective evidence of pain at 65 degrees.  Repetitive movement did not result in any additional limitation of motion beyond 60 degrees in dorsiflexion, while repetition resulted in palmar flexion limited to 60 degrees.  There was no objective evidence of ankylosis or pain on palpation of the wrist, and the Veteran demonstrated full muscle strength (5/5) in flexion and extension.  

Private records do not show any additional disability to the Veteran's wrist.  

In applying the facts to the legal criteria summarized above, the Board finds the preponderance of the evidence is against a grant of a disability rating higher than 10 percent for the service-connected right wrist disability.  

The preponderance of the evidence reflects that the Veteran's residual right wrist disability has been primarily manifested by complaints of discomfort and pain throughout the pendency of the claim and appeal.  Indeed, the Veteran has reported experiencing pain and discomfort in her right wrist since she filed her service connection claim in January 2004, including at the VA examinations conducted in January 2005 and October 2011.  Despite the consistent reports of pain and discomfort in the right wrist, there was no objective evidence of any functional impairment in the right wrist until the October 2011 VA examination.  Indeed, the January 2005 VA examination report reflects that the Veteran demonstrated full range of motion and strength in her right wrist, with no other pertinent findings or symptoms related to the service-connected residual ganglion cyst disability.  However, at the October 2011 VA examination, the Veteran demonstrated limited, painful motion in palmar flexion and dorsiflexion, while her muscle strength remained intact.  

In sum, the preponderance of the evidence shows that the Veteran's service-connected residual right wrist disability is manifested by pain and discomfort, which results in limitation of motion in the right wrist to no less than 60 degrees in palmar flexion and dorsiflexion, including as due to pain and after repetition.  

In evaluating this claim, the Board notes that DC 5215 does not assist the Veteran in obtaining a rating higher than 10 percent, as that is the maximum evaluation available under that code.  Nevertheless, the Board notes that the evidence summarized above does not show symptoms that warrant a compensable rating under DC 5215, as the Veteran has demonstrated dorsiflexion to more than 15 degrees and palmar flexion to more than zero degrees, i.e., where the wrist is limited in line with the forearm.  See 38 C.F.R. § 4.71a, Plate I.  However, the 10 percent rating currently assigned is warranted based upon the evidence showing painful, limited motion in the right wrist, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

The Board has evaluated the Veteran's residual right wrist disability under all other potentially applicable diagnostic codes, to determine whether she can be rated higher than 10 percent.  Under DC 5214, a 30 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  A 40 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 50 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  In this case, the Veteran has never been diagnosed with or been shown to have ankylosis (immobility and consolidation) of the right wrist, including between 20 and 30 degrees in dorsiflexion, in any degree of palmar flexion, or in any other position.  Therefore, DC 5214 does not assist the Veteran in obtaining a higher disability rating.  

The Board has considered the Veteran's increased rating claim under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability rating than that currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran reported having flare-ups of pain at the January 2005 VA examination.  At that examination, there was no evidence of limited or painful movement and repetition did not result in any additional limitation of function.  The Veteran did not report having flare-ups at the October 2011 VA examination but there was objective evidence of painful motion and repetitive movement revealed additional limitation of motion while demonstrating palmar flexion in the right wrist.  The physicians who conducted the January 2005 and October 2011 VA examinations did not estimate the Veteran's additional functional limitation during the Veteran's reported flare-ups or after repetition, but the Board finds no prejudice to the Veteran in this regard for the following reasons.  At the January 2005 VA examination, there was no objective evidence of a functional impairment and the October 2011 VA examiner noted the degree at which the Veteran experienced pain while demonstrating range of motion, including after repitition.  Regardless, the Board notes that the Veteran's painful, limited right wrist motion is contemplated by the 10 percent rating currently assigned, as discussed above.  There is no lay or medical evidence that shows the Veteran experiences any additional impairment as a result of her service-connected right wrist residual ganglion cyst disability beyond what is contemplated by the 10 percent rating currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether a separate, compensable rating is warranted for any scars associated with the Veteran's service-connected residual right wrist disability, given the evidence of a scar on the right wrist that is associated with the ganglion cyst removal.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which she has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804 (2008).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

At the January 2005 VA scars examination, the Veteran reported that her right wrist scar occasionally itches.  Objective examination revealed a scar on the dorsum aspect of the right wrist that measured 4 cm by .4 cm.  The scar was slightly hypertrophic and mildly firm to palpation but there was no evidence of significant elevation.  The scar was also nontender and well-healed, with no ulceration, breakdown, adherence, endurance, or inflexibility.  The examiner stated that there was no limitation of motion or function due to the scar.  

At the October 2011 VA scars examination, the right wrist scar was not painful or unstable with frequent loss of covering of skin over the scar.  The scar was described as superficial and non-linear and measured 2 cm by .2 cm.  The examiner stated that the scar does not result in limitation of function, with no other pertinent findings, complications, signs, or symptoms associated with the scar.  The examiner specifically stated that the skin showed no abnormal texture, hypo- or hyperpigmentation, induration, and no soft tissue loss.  The surface contour of the scar was not elevated or depressed and there was no underlying tissue loss.  The examiner also stated that the right wrist scar does not impact the Veteran's ability to work.  

Applying these facts to the diagnostic criteria listed above, the Board finds that a separate, noncompensable disability rating is warranted for the scar associated with the service-connected residual right wrist disability.  The preponderance of the evidence shows that the Veteran has a scar on her right wrist that is a result of the removal of the ganglion cyst during service, for which service connection has been established.  There is inconsistent evidence regarding the measurements of the right wrist scar; however, the preponderance of the evidence shows that the scar measures no more than 4 cm by .4 cm or 1.6 square cm (.24800 square inches).  

While the scar is described as superficial, there is no evidence that the scar covers an area of 144 square inches or greater, is unstable, or is painful on examination.  Nor is there evidence that the scar is deep, causes limited motion, or covers an area exceeding six square inches or more.  Finally, there is no evidence showing that the scar results in any limitation of motion or function in the right wrist area.  Therefore, a compensable disability rating is not warranted for the right wrist scar under DCs 7801 to 7805 (2008).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  As such, the Board finds that a separate, noncompensable (zero percent) disability rating is warranted for the scar associated with the Veteran's service-connected residual right wrist ganglion cyst disability.  

In making this determination, the Board finds notes that the lay and medical evidence regarding the Veteran's service-connected right wrist and right wrist scar disabilities have been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  

The Board has considered whether the issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's right wrist and scar disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's symptoms of decreased, painful right wrist motion, with a nontender scar that does not cause limitation of motion or function in the wrist joint, are contemplated by the disability ratings assigned herein.  There has been no showing that the Veteran's disability picture is not contemplated adequately by the rating criteria discussed above.   As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her right wrist and scar disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for her right wrist or scar disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the Veteran testified that she has missed about six months of work due to her right wrist disability.  Despite the Veteran's report, the objective evidence of record does not show any significant functional impairment as a result of the residual ganglion cyst or right wrist scar disabilities, including any impact on the Veteran's ability to work.  See VA examination reports dated January 2005 and October 2011.  In addition, the evidence shows the Veteran has been fully employed throughout appeal and there is no indication that she is working with restriction or special accommodations.  Therefore, the Board finds that any affect the Veteran's residual right wrist and right wrist scar disabilities have on her employment is contemplated by disability ratings currently assigned.  As such, further discussion of a TDIU is not necessary.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 10 percent for the Veteran's service-connected residuals of ganglion cyst removal, right wrist.  The preponderance of the evidence supports the grant of a separate, noncompensable rating for the scar associated with the service-connected residuals of ganglion cyst removal, right wrist.  In evaluating this claim, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating higher than 10 percent for service-connected residuals of ganglion cyst removal, right wrist, is denied.

A separate, noncompensable disability rating is warranted for the scar associated with service-connected residuals of ganglion cyst removal, right wrist.  


REMAND

The Veteran is seeking service connection for a left wrist disability.  She has specifically identified her disability as a ganglion cyst, which she has asserted began during service at the same time as her service-connected residual right wrist residual disability, as she was using her left hand more.  See March 2007 hearing transcript.  

The post-service evidence shows that the Veteran was diagnosed with two ganglion cysts on her left wrist in July 2004.  See July 2004 VA treatment record.  A left wrist ganglion cyst was also noted on objective examination in April 2009.  See April 2009 SSA evaluation by Dr. R.H.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the evidence showing ganglion cysts on the Veteran's left wrist in July 2004 and April 2009 is considered competent evidence of a current disability, as the disability was manifested during the appeal period.  

In September 2007, the Board remanded the left wrist claim for additional development, to include affording the Veteran a VA examination to determine if she had a current left wrist disability that is related to service.  The Veteran was afforded a VA examination in October 2011, at which time she was noted to have a right wrist ganglion cyst, status post removal, and carpal tunnel syndrome (CTS) affecting both wrists.  There was no notation of a left wrist ganglion cyst, and there was no lay or clinical evidence of such recorded at that time.  After examining the Veteran, the VA examiner opined that the Veteran's left wrist carpal tunnel syndrome is not caused by or a result of active duty or the right wrist disability, noting that the bilateral wrist CTS is probably related to nerve damage from diabetes mellitus.  The VA examiner did not, however, provide a nexus opinion as to whether the left wrist ganglion cyst shown during the appeal period is likely related to her military service, as the examiner made no mention of evidence of a left wrist ganglion cyst shown on examination or in the record.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. 

In this case, it appears that the October 2011 VA examination is inadequate with respect to the claimed left wrist disability because the VA examiner did not (1) specifically identify whether there was evidence of a left wrist ganglion cyst at that examination, (2) consider all relevant facts in this case, i.e., the medical evidence showing a diagnosis of left wrist ganglion cysts in July 2004 and April 2009, or (3) provide a nexus opinion with respect to the left wrist ganglion cyst shown during the appeal period.  Given the foregoing, the Board finds that a remand is needed to afford the Veteran a new VA examination to determine if there is objective evidence of a left wrist ganglion cyst and obtain a medical nexus opinion with respect thereto.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from December 2012 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.  

2. After any new evidence is obtained, schedule the Veteran for an appropriate VA examination to determine if she currently has a left wrist disability that may be related to her military service.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted. 

a. A diagnosis of any currently manifested left wrist 
disability should be rendered.  The physician must specifically state if there is evidence of a ganglion cyst on the left wrist and, if so, identify the symptoms and functional impairment caused thereby.  

If more than one left wrist disability is identified, the VA examiner must identify the symptoms and functional impairment caused by each disability.  If the examiner is unable to determine which symptoms are attribute to each disability, the examiner must clearly state such in the examination report and specify why this is so.  

b. For each disability identified on examination, the 
examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the identified left wrist disability was incurred in or is otherwise related to her military service.  

If a left wrist ganglion cyst is not identified on examination, the VA examiner must opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the left wrist ganglion cyst shown in July 2004 and April 2009 was incurred in or is otherwise related to her military service.  

The examiner is also requested to opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the left wrist ganglion cyst shown in July 2004 and April 2009 (or on current examination) is caused by or aggravated by her service-connected right wrist disability.  The examiner must provide an opinion with respect to the causation and aggravation question.  

c. In answering the foregoing, the VA physician must 
consider all lay and medical evidence of record, including all lay evidence of continuity of symptomatology after service.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

3. After all of the above actions have been completed, readjudicate the claim on appeal.  If the claim remains denied, issue to the Veteran and her representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2012).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


